Name: Council Regulation (EEC) No 3402/91 of 19 November 1991 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and the Common Customs Tariff and Regulation (EEC) No 2915/79 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  processed agricultural produce
 Date Published: nan

 23.11.1991 EN Official Journal of the European Communities L 321/1 COUNCIL REGULATION (EEC) NO 3402/91 of 19 November 1991 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and the Common Customs Tariff and Regulation (EEC) No 2915/79 determining the groups of products and the special provisions for calculating levies on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1630/91 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas the distinction between fresh cheeses falling within CN code 0406 according to whether they are fermented or not gives rise to monitoring problems; whereas the Customs Cooperation Council has recommended that all fresh cheeses be regrouped under CN code 0406 10; whereas, therefore, Regulation (EEC) No 2915/79 (3), as last amended by Regulation (EEC) No 3116/90 (4), should be amended and Commission Regulation (EEC) No 2658/87 (5) as last amended by Regulation (EEC) No 2587/91 (6), should be adapted accordingly; whereas also the opportunity should be used to review the classification of certain products, HAS ADOPTED THIS REGULATION: Article 1 The combined nomenclature annexed to Regulation (EEC) No 2658/87 is hereby amended in accordance with the Annex to this Regulation. Article 2 Regulation (EEC) No 2915/79 is hereby amended as follows: 1. Article 7 shall be amended as follows:  The first sentence of paragraph 1 shall be replaced by the following: 1. if it falls within CN codes 0406 10 20 and 0406 90 93, to the sum of the following components:  The first sentence of paragraph 2 shall be replaced by the following: 2. if it falls within CN codes 0406 10 80 and 0406 90 99, to the sum of the following components: 2. In the Annex, the product groups in Group 11 shall be replaced by the following groups: Number of group Groups of products according to the combined nomenclature Pilot product for each group of products 11 0406 10 0406 30 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 0406 90 93 0406 90 99 Whole cheese, having matured for six to eight weeks, with a fat content of 45 % by weight in the dry matter, without packaging Article 3 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1991. For the Council The President P. BUKMAN (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 15. 6. 1991, p. 19. (3) OJ No L 329, 24. 12. 1979, p. 1. (4) OJ No L 303, 31. 10. 1990, p. 1. (5) OJ No L 256, 7. 9. 1987, p. 1. (6) OJ No L 259, 16. 9. 1991, p. 1. ANNEX CN Code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0406 Cheese and curd: 0406 10  fresh (unripened or uncured) cheese, including whey cheese, and curd 0406 10 20   of a fat content, by weight, not exceeding 40 % 23 (AGR)   0406 10 80   other 23 (AGR)   0406 20 to 0406 90 50 unchanged     other:      of a fat content, by weight, not exceeding 40 % and a water content, by weight, in the non fatty matter:       not exceeding 47 %: 0406 90 61        Grana padano, Parmigiano Reggiano 23 (AGR)   0406 90 63        Fiore sardo, Pecorino 23 (AGR)   0406 90 69        other 23 (AGR)         exceeding 47 % but not exceeding 72 %: 0406 90 73        Provolone 23 (AGR)   0406 90 75        Asiago, Caciocavallo, Montasio, Ragusano 23 (AGR)   0406 90 77        Danbo, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, SamseÃ ¸ 23 (AGR)   0406 90 79        Esrom, Italico, Kernhem, Saint Nectaire, Saint Paulin, Taleggio 23 (AGR)   0406 90 81        Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 0406 90 85        Kefalograviera, Kasseri 23 (AGR)   0406 90 89        other 23 (AGR)   0406 90 93        exceeding 72 % 23 (AGR)   0406 90 99      other 23 (AGR)  